                       1       MONTGOMERY PAEK, ESQ., Bar # 10176
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: mpaek@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       WILLIAMS-SONOMA DIRECT, INC.

                       8       DANIEL R. WATKINS, ESQ., Bar #11881
                               THERESA M. SANTOS, ESQ., Bar #9448
                       9       WATKINS & LETOFSKY, LLP
                    10         8215 S. Eastern Avenue
                               Suite 265
                    11         Las Vegas, NV 89123
                               Telephone: 702.901.7553
                    12         Fax No.:    702.974.1297
                               Email: DW@wl-llp.com
                    13         Email: tsantos@wl-llp.com
                    14
                               Attorneys for Plaintiff
                    15         KIMBERLY WILSON

                    16

                    17                                         UNITED STATES DISTRICT COURT

                    18                                               DISTRICT OF NEVADA

                    19

                    20         KIMBERLY WILSON,                                  Case No. 2:19-cv-00395-JCM-CWH

                    21                            Plaintiff,
                                                                                 STIPULATION AND ORDER TO DISMISS
                    22         vs.                                               ACTION WITH PREJUDICE
                    23         WILLIAMS-SONOMA DIRECT, INC., a
                               foreign corporation; AND DOES 1-50,
                    24         inclusive,

                    25                            Defendant.

                    26

                    27                Defendant WILLIAMS-SONOMA DIRECT, INC. and Plaintiff KIMBERLY WILSON, by

                    28         and through their undersigned counsel, hereby stipulate and agree to the dismissal of this action in its
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       entirety, with prejudice, with each party to bear its own costs and attorney’s fees.    The parties agree

                       2       that neither party shall be deemed to be a prevailing party in this action and that neither party will

                       3       seek any attorney’s fees or costs pursuant to any rule, statute, or law, whether local, state, or federal.

                       4
                               Dated: June 27, 2019                                Dated: June 27, 2019
                       5
                               Respectfully submitted,                             Respectfully submitted,
                       6

                       7       /s/ Theresa M. Santos                               /s/ Z. Kathryn Branson
                               DANIEL R. WATKINS, ESQ.                             MONTGOMERY PAEK, ESQ.
                       8       THERESA M. SANTOS, ESQ.                             Z. KATHRYN BRANSON, ESQ.
                               WATKINS & LETOFSKY, LLP                             Littler Mendelson, P.C.
                       9
                               Attorney for Plaintiff                              Attorneys for Defendant
                    10
                               KIMBERLY WILSON                                     WILLIAMS-SONOMA DIRECT, INC.
                    11

                    12

                    13                                                        IT IS SO ORDERED.
                                                                                     July____
                                                                              Dated this  2, 2019.
                                                                                              day of ____________, 2019.
                    14

                    15
                                                                              _____________________________________
                    16                                                        UNITED STATES DISTRICT COURT JUDGE
                               FIRMWIDE:164710690.1 094339.1005
                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                 2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
